Case 1:19-mc-00297-DLC Document1 Filed 06/14/19 Page 1 of 4

GEOFFREY S. BERMAN

United States Attorney for

the Southern District of New York

By: Andrew Adams
Assistant United States Attorney
One St. Andrew’s Plaza
New York, New York 10007
Tel. (212) 637-2340

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: FIVE ARCHITECTURAL DRAWINGS :

 

OF THE STARA SYNAGOGUE ON STIPULATION AND ORDER
WOLBORSKA STREET IN LODZ (POLAND) 19 Mj
BY ADOLF ZELIGSON, ISC.

Defendant-in-Rem. -

WHEREAS, the United States Department of Homeland Security, Homeland Security
Investigations (“HSI”) and the United States Attorney's Office for the Southern District of New
York (“USAO”) have determined the following facts:

(a) On December 17, 2008, Sotheby’s sold Lot 37, which consisted of “Five

Architectural Drawings of the Stara Synagogue in Lodz, Warsaw: Adolf
Zeligson, 1896” (the “Drawings”). The Drawings were made on paper using ink
and watercolor, and they depict the interior, exterior facades, and floor plans of
the Stara Synagogue.

(b) | The Drawings were originally part of a larger set of architectural drawings of the

Stara Synagogue in Lodz, Warsaw made in around 1896 by Zeligson, a prominent
architect in Lodz (the “Original Set”). Zeligson created the Original Set in
connection with significant renovations that were made to the Stara Synagogue,

which was originally built in 1809 and then moved into a new building in or about
Case 1:19-mc-00297-DLC Document1 Filed 06/14/19 Page 2 of 4

1859 and 1861. The renovations undertaken by Zeligson began in around | 897.
Later, the Stara Synagogue was burned down in or about 1939 during the Nazi
occupation of Poland, and no trace of the Stara Synagogue remains.
(c) —_ In or about 1999, the Drawings were stolen from the Original Set, which were,
and continue to be, housed at a Polish State Archive in Lodz (the “Polish State
Archive”). The identity of the thief or thieves remains unknown.
(d) On December 17, 2008, in a sale conducted in New York, New York, Sotheby’s
sold the Drawings to Meredith Berkman and Daniel Mintz.
(e) On May 30, 2016, a police report (the “Police Report”) was filed in Poland by the
Polish National Police Headquarters, Criminal Investigations Bureau (the “Polish
National Police”), regarding the theft of the Drawings.
(f) In May 2018, the Polish National Police informed HSI of the theft of the
Drawings, and in June 2018, the Polish National Police provided HS! with the
Police Report.
(g) | On December 12, 2018, special agents with HSI visited Ms. Berkman and Mr.
Mintz at their home and explained that the Drawings had been stolen from the
Polish State Archive in or about 1999 by an unknown thief or thieves. Ms.
Berkman and Mr. Mintz have voluntarily turned over all the Drawings to HSI.
WHEREAS, Ms. Berkman and Mr. Mintz have fully cooperated with the USAO and
HSI and wish to continue to do so by having the Drawings returned to the Polish State Archive,
and have further agreed to voluntarily relinquish any right, title, and interest that they may have
in the Drawings without prejudice to any claims they may have against Sotheby’s;
WHEREAS, the USAO, HSI, Ms. Berkman, and Mr. Mintz have agreed that the

Drawings should be returned, through the USAO and HSI, to the Polish State Archive;

2
Case 1:19-mc-00297-DLC Document1 Filed 06/14/19 Page 3 of 4

IT IS HEREBY STIPULATED AND AGREED, by and between the
undersigned parties, as follows:

I. Meredith Berkman and Daniel Mintz voluntarily relinquish all right, title, and
interest they, or either of them, may have in the Drawings, to allow for its return, through the
USAO and HSI, to the Polish State Archive.

2. Following the entry of this Stipulation and Order, the United States shall return
the Drawings to the Polish State Archive.

3. This Stipulation and Order is not intended to and shall not have any effect upon
any claim, counter-claim or defense that Meredith Berkman and/or Daniel Mintz may assert to
any claim brought by them individually or collectively against Sotheby’s regarding the
Drawings. Nothing in this Stipulation and Order shall waive any claim, defense or remedy, in
law or in equity, that Meredith Berkman and/or Daniel Mintz may have individually or
collectively against Sotheby’s with respect to the Drawings, and all such rights of Meredith
Berkman and/or Daniel Mintz are hereby reserved.

4. Meredith Berkman and Daniel Mintz are hereby barred from asserting any claim
against the United States of America (“USA”), the Department of Justice (“DOJ”), the USAO,
HSI, or any agents, contractors, or employees of the USA, DOJ, USAO, or HSI in connection
with the return of the Drawings, including, but not limited to, costs, attorney’s fees, or interest.

5. This Stipulation and Order shall in no way be deemed an admission of culpability,
liability, or guilt on behalf of Meredith Berkman and/or Daniel Mintz, and the United States
stipulates that Meredith Berkman and Daniel Mintz, at the time of their purchase, were unaware
of the theft of the Drawings, and since being advised of the theft have fully cooperated to ensure
that the Drawings are returned to their rightful owner, the Polish State Archive.

6. The signature page of this Stipulation and Order may be executed in one or more

3
Case 1:19-mc-00297-DLC Document1 Filed 06/14/19 Page 4 of 4

counterparts, each of which will be deemed an original but all of which together will constitute

one and the same instrument. Faxed, scanned and emailed copies shall be treated as originals.

7. Each party shall bear its own costs and attorney’s fees.

8. The parties hereby waive all rights to challenge or contest the validity of this
Stipulation and Order.

9. This Stipulation and Order represents the complete agreement of the parties and

cannot be amended without the express written consent of all the parties to this Stipulation and

Order.

Agreed and consented to:
GEOFFREY S. BERMAN
United States Attorney for the
Southern Districyof New Yo

By: VA

Andrew Adams
Assistant United States Attorney

One St. Andrew’s Plaza
New York, New York 10007
Tel: (212) 637-2340

 

MEREDITH BERKMAN

py: net, Ayton

Meredith Berkman

DANIE TZ Lor
By: __ <
Daniel Mintz

SO ORDERED:

 

United States District Judge
Southern District of New York
Part |

GY fe / ter

Date
Q3, WF
Date
My 20 201%
Date
Date
